Citation Nr: 1736266	
Decision Date: 08/31/17    Archive Date: 09/06/17

DOCKET NO.  09-32 112A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a heat rash/skin condition, to include as secondary to exposure to Gulf War environmental hazards.

2.  Entitlement to service connection for coronary artery disease (claimed as a heart condition), to include as secondary to exposure to Gulf War environmental hazards or as secondary to service-connected posttraumatic stress disorder (PTSD).  

3.  Entitlement to service connection for degenerative joint disease (DJD) of the left hip. 

4.  Entitlement to service connection for diabetes mellitus, including as secondary to  service-connected PTSD.

5.  Entitlement to service connection for peripheral neuropathy, including as secondary to diabetes mellitus. 

6.  Entitlement to service connection for a breathing disability. 

7.  Entitlement to service connection for gout, to include as due to an undiagnosed illness.

8.  Entitlement to service connection for testicular hypofunction, to include as due to an undiagnosed illness. 

9.  Entitlement to service connection for erectile dysfunction, to include as due to an undiagnosed illness.

10.  Entitlement to service connection for onychomycosis, right and left great toe status post ablation right and left great toe nail beds (claimed as bilateral toe disability), to include as due to an undiagnosed illness. 

11.  Entitlement to service connection for sleep apnea, to include as secondary to exposure to Gulf War environmental hazards or as secondary to service-connected PTSD.

12.  Entitlement to service connection for hypertension, to include as secondary to exposure to Gulf War environmental hazards or as secondary to service-connected PTSD.

13.  Entitlement to a rating in excess of 50 percent for PTSD.  


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Baskerville, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from October 1987 to October 1991, with additional service in the Army Reserves.

These matters come before the Board of Veterans' Appeal (Board) on appeal from June 2006, July 2009, June 2010, May 2013 and July 2014 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

The June 2006 rating decision denied entitlement to service connection for PTSD, depression, a rash and a heart condition.  The July 2009 rating decision granted entitlement to service connection for PTSD and assigned a 30 percent rating, effective May 19, 2005.  The June 2010 rating decision denied entitlement to service connection for a heart condition, sleep apnea, and hypertension.  An April 2013 rating decision increased the PTSD from 30 percent to 50 percent, effective May 19, 2005.  The May 2013 rating decision denied entitlement to service connection for gout, testicular hypofunction, erectile dysfunction, and onychomycosis (claimed as bilateral toe disability).  The July 2014 rating decision denied entitlement to service connection for diabetes mellitus, peripheral neuropathy, a breathing disability, and DJD of the left hip.  

The Veteran testified at a videoconference hearing in April 2017.  

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

All issues with the exception of entitlement to service connection for DJD of the left hip and a breathing disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1.  There is no competent evidence that the Veteran has DJD of the left hip.

2.  There is no competent evidence that the Veteran has a breathing disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for DJD of the left hip are not met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2015); 38 C.F.R. § 3.303 (2016).

2.  The criteria for service connection for a breathing disability are not met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2015); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).  The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Here, the Board finds that the VA has satisfied its duties under the VCAA. Specifically, letters were sent to the Veteran in May 2011 and October 2013 which detailed the claims process and advised the Veteran of the evidence and information needed to substantiate his claims.  The letters further informed the Veteran of his obligations to provide necessary information to assist in his claim and the VA's obligations to obtain such evidence and information that is deemed to be in the VA's possession or that the VA has permission to obtain.  The Veteran was also informed of VA's practices in assigning disability evaluations and effective dates for those evaluations. 

In regard to the duty to assist, the Veteran was afforded a VA examination for his claim for DJD of the left hip.  The examiner physically examined the Veteran as well gave him an x-ray which provided an assessment of the Veteran's left hip.  The examiner considered the Veteran's statements before stating his opinion.  The Board therefore finds that the examination was adequate for adjudication purposes.  The Veteran was not afforded a VA examination with regard to his claimed breathing disability.  VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability; the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014).  Here, there is no evidence of treatment in service and no credible evidence of current disability.  Based on the facts of this case, VA has no duty to provide further VA examination or obtain medical opinions, even under the low threshold of McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Accordingly, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 
38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claims.




II.  Service Connection 

Left Hip Disability and Breathing Disability 

In order to obtain service connection under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(a) a Veteran must satisfy a three element test: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so called 'nexus' requirement.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013).

Congress has specifically limited entitlement to service connection for disease or injury to cases where such have resulted in a disability.  See 38 U.S.C.A. § 1110. Hence, in the absence of proof of a present disability, there can be no valid claim for service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Here, the evidence does not show the existence of present disabilities and therefore, the Veteran's claims for service connection must be denied.  

In regard to the claim for a left hip disability, the Veteran was afforded a VA examination in February 2013 where he reported having persistent pain to the right hip during service.  He reported having flare-ups after PT and running and was treated with NSAIDs and profiles.  He also reported having pain in the right hip, which worsened in the evening.  He denied any history of injury or direct trauma to his hips since service and denied any left hip symptoms.  The examiner noted that the Veteran suffered from mild DJD of the right hip, but had a normal left hip examination.  The examiner noted December 2010 x-rays which revealed mild DJD of the right hip and "probably congenital ununited ossification center at the superior left acetabulum (incidental finding of no clinical significance)."  

The Veteran was previously denied entitlement to service connection for DJD of the right hip.  See May 2013 rating decision.  In his November 2013 Notice of Disagreement, the Veteran expressed disagreement with the denial of entitlement to service connection for DJD and specified that the AOJ should have considered his left hip, instead of his right hip.  The AOJ interpreted it as a new claim for entitlement to service connection for DJD of the left hip.  

The Board finds that the Veteran does not suffer from any left hip disability.  In that regard, the Board assigns significant probative value to the December 2010 x-ray and February 2013 VA examination reports.  The examiner provided a reasoned opinion based on a complete review of the Veteran's history, interview and examination.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (holding that among the factors for assessing the probative value of a medical opinion are the examiner's access to the claims file and the thoroughness and detail of the opinion). As such, the Board is satisfied that the VA examiner duly considered all salient evidence, both clinical and lay.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302   (2008) (noting that greater reliance may be placed on an opinion rendered by an examiner who is fully informed of the pertinent factual premises (i.e., history) of the appeal).  The examiner conducted physical and x-ray examinations of the Veteran's left hip and found no left hip disability.  The Veteran himself denied any left hip symptoms as well.  

In regard to the Veteran's claim for a breathing disability, the Veteran testified that the breathing problem he alleged is actually a symptom of the claimed sleep apnea disability and not a separate identifiable disability.  See Board Hearing Transcript, pp.29-31.  There is no medical evidence of record which shows testing, complaints or treatment for a left hip disability or a breathing disability.  The Board finds that the weight of the evidence demonstrates that there is no current diagnosis of a left hip condition or a breathing condition.  The Veteran as a lay person is not competent to provide an opinion regarding the diagnosis of a left hip condition or a breathing condition and his statement are not probative.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  .  

The Board concludes that the evidence does not support the claims for service connection and there is no doubt to be resolved.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to service connection for DJD of the left hip is denied.

Entitlement to service connection for a breathing disability is denied.  


REMAND

Rash

On the Veteran's May 2005 VA Form 21-526, he reported that he suffered a heat rash "skin condition in groin and armpits," which started in August or September 1990.  He noted that he treated it several times for 3 to 4 months while stationed in Kuwait/Iraq.  The Veteran's service treatment records indicate that the Veteran reported a rash on his groin and armpits in April 1989 and July 1991.  At the Board hearing, the Veteran testified that he is still having those same problems with the rashes.  See Board Hearing Transcript, p. 13.  The Veteran was afforded a VA examination in February 2013 where the examiner only noted the Veteran's skin condition affecting his toes.  As such, the Board finds that the Veteran should be provided with another VA examination to determine the likely nature and etiology of his claimed skin disorder.



Heart Condition

On the Veteran's May 2005 VA Form 21-526, he reported suffering from a heart disability which began in August or September 1990.  On his October 1991 Report of Medical History, he endorsed symptoms of frequent indigestion.  The Veteran was afforded a VA Persian Gulf examination in December 2010 where the Veteran endorsed exposure to diesel and other petro chemicals, fumes, burning trash and feces and a history of cigarette smoking.  The examiner noted that the Veteran had a diagnosis of coronary artery disease, which was diagnosed in 2000.  No etiologically opinion was provided.  At the Board hearing, the Veteran testified that his treating physician asked him if prior to his heart disability diagnosis if he experienced frequent heartburn.  He stated that he had a heart attack in 2000, subsequent to many years of having heartburn.  He testified that his doctor told him that heartburn was the first sign of him having serious heart problems.  See Board Hearing Transcript, pp. 15-16.  

In an April 2008 letter, Dr. S.S.W. of Ark-LA-TEX Cardiology wrote that he has treated the Veteran for coronary artery disease.  He further states, "As a physician, I have seen coronary artery disease mistaken for GERD since the clinical presentation is similar.  The GERD symptoms that [the Veteran] experienced during military service could have been symptoms of coronary artery disease."  The Board finds the April 2008 opinion does not rise to the level of certainty required, at least as likely as not, to establish service connection.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Bostain v. West, 11 Vet. App. 124 (1998) (collectively holding that language such as "it is possible," "it is within the realm of medical possibility," "could not rule out," "could have been," "may or may not," "may have," and similar generic statements were insufficient).  

The Veteran was not afforded a VA examination in connection with his claim.  VA has a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Based on the above facts, the Board finds that a remand is necessary to provide the Veteran a VA examination to determine whether the Veteran's coronary artery disease was incurred in or otherwise related to service.   

Diabetes Mellitus

The Veteran contends that he is entitled to presumptive service connection for diabetes mellitus due to his service in the Persian Gulf.  See Board Hearing Transcript, p. 32.  He alternatively claims that his diabetes mellitus is secondary to his service-connected PTSD.  See October 2014 VA Form 9.  

VA shall pay compensation to a Persian Gulf War (PGW) veteran who exhibits objective indications of a chronic qualifying disability resulting from an illness, or combination of illnesses, manifested by one or more signs and symptoms, (such as those listed in 38 C.F.R. § 3.317(b)), provided that such disability: 

(i) became manifest either during active military, naval, or air service in the Southwest Asia (SWA) theater of operations during the PGW, or to a degree of 10 percent or more not later than December 31, 2021; 

AND

(ii) by history, physical examination, and laboratory tests cannot be attributed to a known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  For purposes of this section, a qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following): (a) an undiagnosed illness; (b) a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms, such as: (1) chronic fatigue syndrome; (2) fibromyalgia; (3) functional gastrointestinal disorders.  

The Board find that the Veteran's diagnosed diabetes mellitus disability does not meet the requirements for consideration under 38 C.F.R. § 3.317.  He did not have signs or symptoms of diabetes mellitus which manifested during his SWA service and his diabetes mellitus carries a known clinical diagnosis.  

Presumptive service connection is also warranted for certain chronic diseases, including diabetes mellitus.  38 C.F.R. §§ 3.307, 3.309 (2016).  The Veteran must have served 90 days or more during a war period and the disease must have become manifest to a degree of 10 percent or more within 1 year from the date of separation from service.  

The Veteran's diabetes mellitus does not qualify for presumptive service connection under 38 C.F.R. §§ 3.307, 3.309.  VA treatment records indicate that the Veteran was seen for recently diagnosed diabetes mellitus, type II in April 2010, almost 20 years after his 1991 separation from active service.  

As mentioned above, the Veteran alternatively alleges that his diabetes mellitus is secondary to his PTSD.  Secondary service connection may be granted for disability that is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310 (a) (2016). The evidence must show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc) (holding that when aggravation of a non-service-connected disability is proximately due to or the result of a service connected condition, such disability shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation).  There is no competent evidence of record which addresses this theory of entitlement.  Therefore, the Board finds that a remand is necessary to afford the Veteran a VA examination.  

Peripheral Neuropathy

The Veteran contends that his peripheral neuropathy is secondary to his diabetes mellitus.  The Board has remanded the matter of entitlement to service connection for diabetes mellitus for a medical opinion.  Accordingly, the claims are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  Therefore, the Board remands the matter of peripheral neuropathy for adjudication following the development of the diabetes mellitus claim.  Also, while on remand, the Board finds that a medical opinion regarding secondary service connection for peripheral neuropathy is warranted.  .  

Gout

At a December 2010 VA Persian Gulf examination, the examiner noted that the Veteran was experiencing flare ups of gout in the great toe.  The examiner noted that the Veteran had elevated uric acid levels, for which the Veteran was not receiving treatment.  Elevated uric acid levels are related to gout.  VA treatment records indicate a past medical history of gout.  The Veteran testified that he does not suffer from gout.  See Board Hearing Transcript, pp.8-10.  The Veteran was also afforded a VA examination in February 2013 where the examiner noted that the Veteran does not carry a diagnosis for any inflammatory, or autoimmune disease, including gout.  It is unclear if the Veteran carries a diagnosis of gout and if so, whether it is related to service.  The December 2010 VA examiner did not provide the etiology of the Veteran's gout.  Further, the February 2013 examiner did not reconcile his finding that the Veteran did not have a diagnosis of gout with the medical evidence which showed symptoms of gout.  Therefore, the Board finds that a remand is necessary for the February 2013 examiner to provide an addendum opinion which addresses the previous reports of gout and any other favorable evidence.  

Erectile Dysfunction

The Veteran was afforded a VA examination in February 2013 where the examiner opined that the Veteran's erectile dysfunction was "most likely secondary to medications (Anti-Hypertensives and [selective serotonin reuptake inhibitors] SSRI's) and mild hypogonadism."  SSRIs are a class of drugs that are typically used as antidepressants.  The Veteran's active outpatient medications include Fluoxetine, which is used to treat depression.  The Veteran is service connected for a mental health disability.  It is unclear if the Fluoxetine caused or aggravated the Veteran's erectile dysfunction.  Therefore, the Board finds that a remand is necessary to obtain a medical opinion which addresses this theory of entitlement.  


Onychomycosis

VA treatment records indicate that the Veteran was treated in the podiatry clinic for "incurvated thickened nails [bilaterally]."  He was diagnosed with fungus of the toenails and onychomycosis and eventually underwent a procedure to remove his nailbeds.  

In the February 2013 VA Gulf War examination report, the Veteran reported the onset of nail fungus to his toenails during his Desert Storm deployment.  He reported that toenail fungus persisted post separation and he removed the nails himself several times.  He eventually had the nails removed and the nailbed ablated, which healed without complication.  His nails have not returned.  The examiner opined that the Veteran's residuals, chronic onychomycosis bilateral great toe, status post ablation bilateral great toe nail beds is a condition with a clear and specific etiology and diagnosis and is not related a specified exposure event experienced by the Veteran during military service in Southwest Asia.  "Environmental exposures is not a recognized risk factor for onychomycosis."  The examiner also opined that there is no current/chronic treatment or current onychomycosis.  

The Board notes that although the February 2013 examiner stated that the Veteran did not have a current diagnosis of onychomycosis, the Veteran may still be eligible for entitlement to service connection if other requirements are met.  To show a current disability for purposes of a claim for service connection, it is not necessary that the disability be present on the most recent examination.  Instead, it need only be shown that the disability was present at some point contemporaneous to when the claim was filed.  McLain v. Nicholson, 21 Vet. App. 319 (2007) (holding that the requirement of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if no disability is present when the claim is adjudicated.); Romanowsky v. Shinseki, 26Vet. App. 289 (2013) (holding "that when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency").  Therefore, the Board finds that a remand is necessary for the Veteran to undergo a VA examination which addresses whether the onychomycosis is related to service.  The examiner must also address the Veteran's reports of continuous symptoms since service.  

Testicular Hypofunction

In a June 2011 letter, Dr. G.H. wrote that the Veteran has a diagnosis of testicular hypofunction.  "Apparently Desert Storm combat vets have claims for testicular hypofunction.  The patient is diabetic.  I know of no other endocrine abnormalities that I can find on him currently, so this has a high probability if there is something associated with Desert Storm combat vets and testicular hypofunction that his could be associated."  

In the February 2013 VA examination report, the Veteran reported that 6 or 7 years prior, he noticed his testicles were small and he had a decreased sexual interest and libido.  He reported developing erectile dysfunction and had been unresponsive to medications.  He reported seeing a private urologist in the past, but none in the past couple of years.  The examiner did not examine the Veteran, at his request.  He noted a diagnosis of erectile dysfunction/mild hypogonadism.  He noted that the Veteran's erectile dysfunction was most likely secondary to medications for his hypertension and mental health disability and mild hypogonadism.  The examiner also noted a December 2011 testosterone study that indicated the Veteran was within normal limits.  

The Board finds that Dr. G.H's letter is confusing, at best, but provides enough information to warrant obtaining an examination which addresses whether the Veteran's testicular hypofunction is related to service.  See McLendon v. Nicholson, supra.  Also, on remand, any missing private treatment records related to his hypofunction should be obtained.  Specifically, the Veteran should be requested to complete a VA Form 21-4142, Authorization and Consent to Release Information to VA, for the release of the private records.


Sleep Apnea and Hypertension

On a July 2009 VA Form 21-4138, the Veteran requested entitlement to service connection for obstructive sleep apnea and hypertension, as secondary to his service-connected PTSD.  The Veteran also testified that he believes his hypertension is either caused by service or related to his service-connected PTSD.  Board Hearing Transcript, p. 25.  There is no competent evidence of record which addresses this theory of entitlement.  Therefore, the Board finds that a remand is necessary to afford the Veteran a VA examination.  

Increased Rating for PTSD

The Veteran was last afforded a VA PTSD examination in 2011.  While the passage of time would not require the scheduling of a new examination, in this case, there is ample evidence of record indicating that the Veteran's PTSD may have increased in severity since that last examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  The Veteran testified that he has received residential PTSD training in Arkansas due to his symptoms worsening.  In particular, he testified that he thought he was "about to have a heart attack" or "go over the edge."  He also testified that he suffers from anxiety or panic attacks.  He reported that he receives accommodations at his job so that he does not have to interact with many people.  Board Hearing Transcript, p.18-19.  Accordingly, the Board finds that a remand is appropriate, so that an accurate determination can be made as to the Veteran's current level of symptomatology due to his PTSD.

There is evidence that the Veteran receives regular treatment at a VA facility.  Since the claims file is being returned it should be updated to include any recent VA treatment records that are not of record.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).


Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records pertaining to the Veteran that date from June 2016 and associate them with the electronic claims folder.  

2.  Contact the Veteran and request that he provide or authorize the release of any private treatment records from any provider who treated his testicular hypofunction (See February 2013 examination report), as well as any other records, not already of record, that are relevant to his claim.  

If, after making reasonable efforts to obtain non-VA records the AOJ is unable to secure same, the AOJ must notify the Veteran and (a) identify the specific records the AOJ is unable to obtain; (b) briefly explain the efforts that the AOJ made to obtain those records; (c) describe any further action to be taken by the AOJ with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence. The Veteran must then be given an opportunity to respond.

3.  Then, schedule the Veteran for the appropriate VA dermatology examination to determine the likely nature and etiology of skin rash disability, that may be present, or was present during or proximate to the claim.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. The complete record, to include a copy of this remand, the electronic claims folder, must be made available to and reviewed by the examiner in conjunction with the examination.

The VA examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that any skin condition (to include a skin rash on the armpits and groin area) was present in service, was caused by service, or is otherwise related to service.  

The examiner's attention is directed to: (1) the Veteran's service treatment records from April 1989 and July 1991 which show reports of and treatment for a rash in the armpit and groin area and (2) the Veteran's May 2003 VA Form 21-526 where he reports a heat rash on his armpits and groin areas, and (3) the Veteran's April 2017 testimony that he continues to experience skin rashes.  

4.  Then, schedule the Veteran for a VA examination to determine the etiology of his heart disability, diabetes mellitus, peripheral neuropathy, testicular hypofunction, onychomycosis, sleep apnea and hypertension.  The Veteran's electronic claims file, including a copy of this remand, must be made available to the examiner for review in connection with the opinion.  The examiner is asked to offer opinions as to the following:

(a)  Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's coronary artery disease (CAD) was incurred in or otherwise related to service.  
The examiner's attention is directed to (1) service treatment records which show that the Veteran reported symptoms of frequent indigestion and (2) an April 2008 letter from Dr. S.S.W. of Ark-LA-TEX Cardiology who wrote that he has treated the Veteran for coronary artery disease.  He further states, "As a physician, I have seen coronary artery disease mistaken for GERD since the clinical presentation is similar.  The GERD symptoms that [the Veteran] experienced during military service could have been symptoms of coronary artery disease."

(b)  Opine whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's diabetes mellitus is caused by either a disease or injury attributed to the Veteran's service, including specifically the Veteran's service-connected PTSD. 

(c)  If not, opine whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's diabetes mellitus is aggravated (i.e., worsened) beyond the natural progress by the Veteran's service-connected PTSD.

If aggravation is found, the examiner should address the following medical issues to the extent possible:

i.  the baseline manifestations of the Veteran's diabetes mellitus found prior to aggravation; and

ii.  the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected PTSD.

(d)  Opine whether the Veteran suffers from peripheral neuropathy or other neurological abnormality.  The Veteran testified that he suffers from numbness in his legs and thighs.  See Board Hearing Transcript, pp. 33-34.  

(e)  If a diagnosis is confirmed, and if the examiner finds that the Veteran's diabetes mellitus is either caused or aggravated by his service connected PTSD, opine whether the Veteran's peripheral neuropathy is caused by either a disease or injury attributed to the Veteran's service, including specifically diabetes mellitus.

(f)  If not, opine whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's peripheral neuropathy is aggravated (i.e., worsened) beyond the natural progress by the Veteran's diabetes mellitus.

If aggravation is found, the examiner should address the following medical issues to the extent possible:

i.  the baseline manifestations of the Veteran's peripheral neuropathy found prior to aggravation; and

ii.  the increased manifestations which, in the examiner's opinion, are proximately due to the Veteran's diabetes mellitus.

(g)  Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's testicular hypofunction was incurred in or is otherwise related to service, including due to exposure to Gulf War environmental hazards.

The examiner's attention is directed to Dr. G.H.'s statement, "Apparently Desert Storm combat vets have claims for testicular hypofunction.  The patient is diabetic.  I know of no other endocrine abnormalities that I can find on him currently, so this has a high probability if there is something associated with Desert Storm combat vets and testicular hypofunction that his could be associated."  

(h)  Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's onychomycosis was incurred in or is otherwise related to service.

The examiner's attention is directed to: (1) the Veteran's reports of nail fungus during and post service and post-service treatment records which show a diagnosis of onychomycosis and (2) the fact that service connection may still be warranted even if the Veteran does not currently have a diagnosis of onychomycosis but there is evidence of the existence of a current disability at the time the Veteran filed a claim or during its pendency.  

(i)  Opine whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's sleep apnea is caused by either a disease or injury attributed to the Veteran's service, including specifically the Veteran's service-connected PTSD. 

(j)  If not, opine whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's sleep apnea is aggravated (i.e., worsened) beyond the natural progress by the Veteran's service-connected PTSD.

If aggravation is found, the examiner should address the following medical issues to the extent possible:

i.  the baseline manifestations of the Veteran's sleep apnea found prior to aggravation; and

ii.  the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected PTSD.

(i)  Opine whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's hypertension is caused by either a disease or injury attributed to the Veteran's service, including specifically the Veteran's service-connected PTSD. 

(k)  If not, opine whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's hypertension is aggravated (i.e., worsened) beyond the natural progress by the Veteran's service-connected PTSD.

If aggravation is found, the examiner should address the following medical issues to the extent possible:

i.  the baseline manifestations of the Veteran's hypertension found prior to aggravation; and

ii.  the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected PTSD.

5.  Then, obtain an addendum opinion from the February 2013 VA examiner (or, if he/she is unavailable, an appropriate medical professional).  The Veteran's electronic claims file, including a copy of this remand which fully details the errors and omissions of the prior opinion, must be made available to the examiner for review.  If the examiner feels another examination is necessary, another examination should be scheduled.  The examiner is requested to review the claims file and offer an opinion as to the following questions:


Gout

(a)  Opine whether the Veteran has a diagnosis of gout.  

The examiner is requested to reconcile all favorable evidence of record, including but not limited to, VA treatment records which shows past medical history of gout and the December 2010 VA examination which diagnosed elevated uric acid levels.  

(b)  If the Veteran has a diagnosis of gout, opine whether it is at least as likely as not (50 percent probability or greater) that the Veteran's gout was incurred in or is otherwise related to service, including due to environmental exposures in the Persian Gulf. 

Erectile Dysfunction

(a)  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's erectile dysfunction was incurred in or caused by service.

(b)  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's erectile dysfunction was caused by his service-connected PTSD, or its treatment with Fluoxetine.  Please provide a complete explanation for the opinion.

(c)  Whether it is at least as likely as not that the Veteran's erectile dysfunction is aggravated (i.e., worsened) beyond the natural progress by his service-connected PTSD, or its treatment with Fluoxetine.  Please provide a complete explanation for the opinion. 

If aggravation is found, the examiner should address the following medical issues:

i.  the baseline manifestations of the Veteran's erectile dysfunction found prior to aggravation; and

ii.  the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected PTSD, or its treatment thereof.  

The examiner's attention is directed to the February 2013 examiner's statement that the Veteran's erectile dysfunction was "most likely secondary to medications (Anti-Hypertensives and [selective serotonin reuptake inhibitors] SSRI's) and mild hypogonadism."

A complete rationale is requested for all opinions.  

6.  Then, schedule the Veteran for a psychiatric examination in order to determine the severity of his service-connected PTSD.  The examiner should also indicate the impairment that results from the Veteran's service-connected PTSD in terms of occupational functioning and daily activities

7.  After ensuring that the requested actions are completed, re-adjudicate the claims on appeal, taking into consideration all applicable rating criteria.  If the benefits sought are not fully granted, furnish the Veteran a supplemental statement of the case (SSOC), before the electronic claims file is returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


